 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BRADY LEE STRELZ,                                 No. 2:19-cv-0183 DB P
12                       Plaintiff,
13           v.                                         ORDER
14    JACKSON, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with an action under

18   42 U.S.C. § 1983. Plaintiff alleges Eighth Amendment claims of excessive force and deliberate

19   indifference to his serious medical needs when he was incarcerated at California State Prison-

20   Solano. In an order filed January 6, 2020, this court granted plaintiff’s request for an extension of

21   the deadlines set out in the court’s Discovery and Scheduling Order. (ECF No. 32.) Plaintiff had

22   shown that he did not have access to his legal materials.

23          At the court’s request, counsel for defendants contacted the litigation coordinator at

24   Pelican Bay State Prison, where plaintiff is currently incarcerated, to determine the status of

25   plaintiff’s legal materials. Defendants’ counsel has informed the court that plaintiff was provided

26   his legal materials on December 21, 2020. (ECF No. 34.)

27          Good cause appearing, IT IS HEREBY ORDERED that the deadlines set out in the

28   court’s October 4, 2019 Discovery and Scheduling Order are continued as follows:
                                                        1
 1            1. The deadline for conducting discovery, including filing any motions necessary to

 2   compel discovery, is continued to April 30, 2020.

 3            2. The deadline for filing pretrial motions, except motions to compel discovery, is

 4   continued to July 31, 2020.

 5            3. In all other respects, the October 4, 2019 Discovery and Scheduling Order remains

 6   unchanged.

 7   Dated: January 27, 2020
 8

 9

10

11

12

13

14
     DLB:9
15   DB/prisoner-civil rights/stre1083.dso eot

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
